                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


WOODROW DUNN, JR.,

                Plaintiff,

vs.                                                       No. CV 18-00900 KG/GBW

ATTORNEY BRYAN COLLOPY
LEA COUNTY PUBLIC DEFENDER,

                Defendant.

                                         JUDGMENT

          THIS MATTER having come before the Court under 28 U.S.C. § 1915(A) on the

Complaint for Violation of Civil Rights filed by Plaintiff Woodrow Dunn, Jr., on September 21,

2018 (Doc. 1) and the Court having entered its Memorandum Opinion and Order dismissing all

claims,

          IT IS ORDERED, ADJUDGED, AND DECREED that Complaint for Violation of Civil

Rights filed by Plaintiff Woodrow Dunn, Jr., on September 21, 2018, (Doc. 1) and all claims and

causes of action are DISMISSED with prejudice.



                                            __________________________________
                                            UNITED STATES DISTRICT JUDGE
